MEMORANDUM: Some of the judges are of opinion that the appellant Ambro validly complied with section 335 of the Election Law but that view does not have the support of a majority of the court. Since the Appellate Division's order of modification was made on the law alone, we lack the power to review the facts (Civ. Prac. Act, § 602). Hence, the order is affirmed, without costs. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and FULD, JJ. Taking no part: THACHER and DYE, JJ. *Page 630